Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Cited Lee teaches a process for making a composite membrane synthesized via in-situ interfacial polymerization. Interfacial reaction occurred from the aqueous phase of m-phenyl diamine (MPD) and the organic phase of trimesoyl chloride (TMC) in which titania particles were dispersed, thereby producing a titiania nanocomposite (abstract, Section 2.2 and 2.3). The titania is sourced from rutile and anatase, thus inherently includes TiCl4 as the source to be oxidized (Section 2.3). However, Lee does not teach admixing the phenylene diamine, titanium chloride, and urea to from an aqueous solution and mixing the aqueous solution with a non-aqueous solution of trimesoyl chloride. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772